J-S16003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DEVEN TYLER KOHR                        :
                                         :
                     Appellant           :     No. 1252 MDA 2018

      Appeal from the Judgment of Sentence Entered January 23, 2018
           In the Court of Common Pleas of Cumberland County
           Criminal Division at No(s): CP-21-CR-0003593-2016


BEFORE: OTT, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                FILED JUNE 14, 2019

      Deven Tyler Kohr appeals from the judgment of sentence imposed

January 23, 2018, in the Cumberland County Court of Common Pleas, made

final by the denial of post-sentence motions on July 5, 2018. The trial court

sentenced Kohr to an aggregate term of 22 to 45 years’ imprisonment,

following his jury conviction of third-degree murder, endangering the welfare

of a child (“EWOC”), and simple assault, for his role in the death of his six-

month-old daughter in May of 2016.           On appeal, Kohr challenges the

sufficiency of the evidence supporting his convictions and the discretionary

aspects of his sentence. For the reasons below, we affirm.

      The facts underlying Kohr’s arrest and conviction are summarized by the

trial court as follows:

            On May 14, 2016, Deven Tyler Kohr [] called 911 after
      finding his daughter, six-month-old Desirae Kohr, unresponsive
      and not breathing. When police arrived, Kevinlee Kirsch, Desirae’s
J-S16003-19


     grandfather, was in the process of administering CPR. Desirae
     was transported to Harrisburg Hospital by ambulance, along with
     [Kohr]. At the hospital, Desirae never regained consciousness,
     and was declared dead.

            Two days prior to her death, on May 12, 2016, [Kohr] and
     Paula Kirsch, Desirae’s mother, noticed that Desirae seemed to be
     ill. Specifically, Desirae was sleeping more than normal and
     vomiting. Paula took her to a physician who advised her it was
     likely a “bug.” The physician instructed Paula to keep Desirae
     hydrated with Pedialyte.

            Even though Desirae was sick, Paula decided to travel to
     New Jersey the day following Desirae’s doctor's appointment, as
     earlier in the year she had made plans to celebrate her sister’s
     twenty-first birthday in Atlantic City that weekend. While initially
     reluctant to follow through with her plans, she ultimately did go,
     and left her children in [Kohr’s] care. Paula’s decision to go to
     Atlantic City upset [Kohr] for various reasons, including his
     concerns of potential infidelity; however, he insisted on watching
     the children.

            On the evening of May 14, 2016, [Kohr] called Paula to
     inform her that Desirae was not breathing. Paula told [Kohr] to
     call an ambulance and left New Jersey for Pennsylvania almost
     immediately. While en route to Pennsylvania, Paula was unable
     to contact [Kohr] despite numerous attempts; she then tried
     calling Kevinlee, who was unreachable due to an uncharged cell
     phone battery. Eventually, Paula contacted Josh, her sister’s
     boyfriend, who in turn informed Kevinlee what had happened.
     While the three men — [Kohr], Kevinlee, and Josh — were in the
     home at the time of the event, [Kohr] was the only adult present
     in the room when Desirae became unresponsive.

           Matthew Stoner, the Chief Deputy Coroner for the
     Cumberland County Coroner’s Office, responded to Harrisburg
     Hospital, where he pronounced Desirae de[a]d from her injuries.
     The family was subsequently instructed not to remove the
     endotracheal tube inserted in Desirae’s mouth, even though she
     was no longer alive; [Kohr] removed it anyway. After talking to
     the family, members of the New Cumberland Borough Police
     Department and the coroner returned to the house to attempt to
     develop a better understanding of what had happened prior to
     Desirae’s death. While in the home, officers found unopened
     Pedialyte on the kitchen counter. Upon noticing the unopened


                                    -2-
J-S16003-19


       bottle, [Kohr] reached for the bottle to attempt to open it, but was
       stopped by one of the officers. [Kohr] then told law enforcement
       that he had given Desirae a Pedialyte popsicle, instead of the
       actual Pedialyte.

              Dr. Wayne Ross, a forensic pathologist with the Cumberland
       County Coroner’s Office, performed an autopsy on Desirae’s body.
       Dr. Ross concluded, within a reasonable degree of medical
       certainty, that her death was caused by suffocation or traumatic
       asphyxiation. While performing the autopsy, Dr. Ross found rib
       impressions on Desirae’s liver, as well as congestion or bleeding,
       suggesting her chest was compressed down to her liver before she
       died. He also found bleeds in her head that ranged from zero to
       eight days old. These bleeds were consistent with injuries from
       high forces of deceleration from actions such as throwing the child
       into the bed. Dr. Ross further testified that traumatic brain injury
       could be the cause of nausea and vomiting, and that there was no
       indication that Desirae was ill.

              Sergeant Caroline Weber interviewed the family members
       individually after Desirae’s death. Upon being confronted with the
       autopsy report and cause of death, [Kohr] revealed to Sergeant
       Weber that he dropped Desirae in her swing and she hit her head.
       He said that he then picked her up and squeezed her. [Kohr] said
       that he thought that “the squeezing of her is what did it to her.”
       However, Dr. Ross testified that this explanation was neither
       scientifically nor medically possible.

Trial Court Opinion, 7/5/2018, at 1-3 (footnotes with record citations omitted).

       Kohr was arrested and charged with murder (first and third degree),

aggravated assault, EWOC, and simple assault.1 The case proceeded to a jury

trial, and, on November 3, 2017, the jury found him guilty of third-degree

murder, EWOC, and simple assault.2 With regard to the charge of EWOC, the
____________________________________________


1 See 18 Pa.C.S. §§ 2502(a) and (c), 2702(a)(1), 4304(a)(1), and
2701(a)(1), respectively.

2 The jury found Kohr not guilty of first-degree murder and aggravated
assault.



                                           -3-
J-S16003-19



jury specifically determined Kohr was guilty of engaging in a “course of

conduct.”3 Verdict Sheet, 11/3/2017. On January 23, 2018, the trial court

sentenced Kohr as follows: (1) on the count of third-degree murder, a term

of 20 to 40 years’ imprisonment; (2) on the count of endangering the welfare

of a child, a consecutive term of two to five years’ imprisonment; and (3) on

the count of simple assault, a concurrent term of one to two years’

imprisonment.

       Kohr filed a timely post-sentence motion in which he (1) challenged the

sufficiency of the evidence supporting his convictions, (2) asserted the

Commonwealth committed prosecutorial misconduct and deprived him of a

fair trial, and (3) requested the court modify or reconsider his sentence.

Following argument on March 2, 2018, the trial court entered an order finding

Kohr’s prosecutorial misconduct and fair trial claims waived.      See Order,

3/2/2018. After reviewing briefs by the parties on the remaining issues, the




____________________________________________


3 At the time Kohr committed the offense, EWOC was graded as a first-degree
misdemeanor, unless there was a “course of conduct of endangering the
welfare of a child,” in which case, the grade of the crime increased to a third-
degree felony. See 18 Pa.C.S. § 4304(b) (2006, Nov. 29, P.L. 1581, No. 179,
§ 1, effective 1/29/2007). The grading portion of the statute was amended
effective August 28, 2017, to provide multiple bases for increasing the grade
of the offense, including subsection (b)(2) which increases the grade by one
if the child “was under six years of age.” 18 Pa.C.S. § 4304(b)(2).




                                           -4-
J-S16003-19



trial court entered an order and opinion on July 5, 2018, denying Kohr’s post-

sentence motions. This appeal follows.4, 5

       We will first address Kohr’s contention that the evidence was insufficient

to support his convictions.6 Our standard and scope of review is well-settled:

          In reviewing the sufficiency of the evidence, we view all
          evidence admitted at trial in the light most favorable to the
          Commonwealth, as verdict winner, to see whether there is
          sufficient evidence to enable [the fact finder] to find every
          element of the crime beyond a reasonable doubt. This
          standard is equally applicable to cases where the evidence
____________________________________________


4We note Kohr filed his post-sentence motion on February 2, 2018. Therefore,
pursuant to Pa.R.Crim.P. 720(B)(3)(a), the trial court was obligated to decide
the motion within 120 days, or by June 2, 2018. Since that day was a
Saturday, the court had until Monday, June 4, to rule upon Kohr’s motion.
Rule 720 further provides that “[i]f the judge fails to decide the motion within
120 days, or to grant [a 30-day] extension as provided in paragraph (B)(3)(b),
the motion shall be deemed denied by operation of law.” Pa.R.Crim.P.
720(B)(3)(a). When that happens, the clerk of courts is required enter an
order denying the motion, and serve it upon the defendant, as notice that his
30-day appeal period has begun to run. See Pa.R.Crim.P. 720(B)(3)(c).

      In the present case, the trial court did not grant a 30-day extension,
and the clerk of courts did not enter an order denying Kohr’s motion by
operation of law. Rather, on July 5, 2018, the court entered the order denying
Kohr’s post-sentence motion, and Kohr filed a notice of appeal within 30 days
of that order. Ordinarily, Kohr’s appeal would be untimely. However, because
the clerk of courts did not enter an order denying his post-sentence motion
by operation of law, “a breakdown in the court system has occurred and we
will not find an appeal untimely under these circumstances.”
Commonwealth v. Perry, 820 A.2d 734, 735 (Pa. Super. 2003).

5On July 31, 2018, the trial court ordered Kohr to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Kohr complied
with the court’s directive, and filed a concise statement on August 21 2018.

6 We have reordered Kohr’s claims as presented in his brief for ease of
disposition.


                                           -5-
J-S16003-19


         is circumstantial rather than direct so long as the
         combination of the evidence links the accused to the crime
         beyond a reasonable doubt. Although a conviction must be
         based on “more than mere suspicion or conjecture, the
         Commonwealth need not establish guilt to a mathematical
         certainty.”

         Moreover, when reviewing the sufficiency of the evidence,
         this Court may not substitute its judgment for that of the
         fact finder; if the record contains support for the
         convictions, they may not be disturbed.

      Commonwealth v. Stokes, 78 A.3d 644, 649 (Pa. Super. 2013)
      (citations omitted).

         Moreover, in applying the above test, the entire record must
         be evaluated and all evidence actually received must be
         considered. Finally, the finder of fact while passing upon
         the credibility of witnesses and the weight of the evidence
         produced, is free to believe all, part, or none of the
         evidence.

      Commonwealth v. Estepp, 17 A.3d 939, 943–944 (Pa. Super.
      2011) (citations omitted).

Commonwealth v. Patterson, 180 A.3d 1217, 1229–1230 (Pa. Super.

2018).

      Kohr challenges the sufficiency of the evidence supporting all three of

the crimes for which he was convicted:      third-degree murder, EWOC, and

simple assault.

      A person is guilty of third-degree murder when he commits a killing

“which is neither intentional nor committed during the perpetration of a felony,

but contains the requisite malice.” Commonwealth v. Morris, 958 A.2d 569,

576 (Pa. Super. 2008) (citation omitted), appeal denied, 991 A.2d 311 (Pa.

2010). See 18 Pa.C.S. §§ 2501, 2502(c). The Pennsylvania Supreme Court

has explained that the malice required for a murder conviction,


                                     -6-
J-S16003-19


      comprehends not only a particular ill-will, but every case where
      there is wickedness of disposition, hardness of heart, cruelty,
      recklessness of consequences, and a mind regardless of social
      duty, although a particular person may not be intended to be
      injured.

Commonwealth v. Packer, 168 A.3d 161, 168 (Pa. 2017) (quotation

omitted). In practical terms:

      [O]ur courts have consistently held that malice is present under
      circumstances where a defendant did not have an intent to kill,
      but nevertheless displayed a conscious disregard for “an
      unjustified and extremely high risk that his actions might cause
      death or serious bodily harm.”

Id., (quotation and internal punctuation omitted).

      Here, Kohr argues the Commonwealth failed to establish he caused the

death of his daughter and he acted with malice. See Kohr’s Brief at 28-31.

He notes the Commonwealth “sought to prove malice through both expert

testimony and circumstantial evidence,” presenting the testimony of the

forensic pathologist who opined that Desirae died from traumatic brain injury

and traumatic asphyxiation, and the circumstantial evidence that Kohr was

angry with Kirsch for leaving him alone with a sick child. Id. at 29. However,

he insists there was no evidence that he ever physically harmed or neglected

the child, and the only “trauma” he recalled was Desirae falling in the swing,

an event that the forensic pathologist testified could not have caused her

death. Id. at 30. Furthermore, the evidence revealed there were other people

present in the home, although no one heard any struggle or assault, and there

were no external bruises or handprints on Desirae. See id. Therefore, Kohr




                                    -7-
J-S16003-19



maintains the evidence was insufficient to find him guilty of third-degree

murder.

      In response, the Commonwealth contends Kohr’s argument “completely

ignores” the testimony of the forensic pathologist, Dr. Ross. Commonwealth’s

Brief at 18.   We agree.    Although there were no eyewitnesses to Kohr’s

physical assault of his daughter, Dr. Ross’ detailed explanation of her injuries,

coupled with circumstantial evidence, was more than sufficient to support the

jury’s verdict. The trial court addressed this claim as follows:

             Here, Dr. Ross testified that Desirae died from traumatic
      asphyxiation and traumatic brain injury. Specifically, Dr. Ross
      testified that Desirae’s chest may have been compressed for up to
      fifteen minutes with up to twenty pounds of force. Several
      witnesses testified that [Kohr] was the only person with Desirae
      during the hour preceding her death. Furthermore, [Kohr] offered
      multiple explanations for Desirae’s death, including dropping her
      on the swing and squeezing her too hard; both were explained by
      Dr. Ross to be medically and scientifically impossible. [Kohr] only
      clarified his conduct after the release of Desirae’s autopsy.
      According to Dr. Ross, Desirae was subjected to trauma and high
      forces of deceleration similar to whipping a child’s body or
      throwing a child onto a bed or floor. The force was so severe that
      Desirae suffered bilateral retinal hemorrhages in the eyes,
      rendering her blind.

            Taken together, in a view most favorable to the
      Commonwealth, the evidence provided to the jury is that [Kohr]
      was the only adult in the room with Desirae when she suffered
      such injury to her chest as to equal a compression with up to
      twenty pounds of force for a period of several minutes. The
      pressure of this force on her small body was significant enough to
      cause her blindness before death. Clearly this evidence is more
      than sufficient to prove the requisite malice, and thus the
      conviction for Murder in the Third Degree was appropriate.

Trial Court Opinion, 9/4/2018, at 6-7 (footnotes with record citations omitted).



                                      -8-
J-S16003-19



      Our review of the record reveals ample support for the trial court’s

conclusions.   The evidence showed Desirae was in Kohr’s sole care from

approximately 11:00 p.m. on May 13th, until approximately 4:00 p.m. on May

14th when Kohr called 911. Dr. Ross’ description of Desirae’s injuries, and the

force required to cause them, left no doubt as to Kohr’s culpability in her

death. Indeed, Dr. Ross opined that while Desirae was still alive, her chest

was compressed down to her liver, since he observed the impression of her

ribs in her liver and lungs. See N.T., 10/30/2017-11/3/2017, at 355. He

further testified that the force required to do that, and lead to her

asphyxiation, would be at least five to 20 pounds of pressure applied for at

least five minutes, and the child would react to not getting enough oxygen by

thrashing about. See id. at 364, 378. Dr. Ross also observed that Desirae

had blood clots in the subdural space of her brain caused by periods of acute

deceleration, as if she had been thrown on a bed or blanket. See id. at 367-

368. He opined these injuries were “anywhere from zero days up to eight

days old.” Id. at 367. Moreover, as a result of the blunt force trauma Desirae

was subjected to less than 48 hours before her death, she suffered from retinal

hemorrhages in both eyes that rendered her blind. See id. at 380-381.

      We note Kohr belatedly attempted to explain Desirae’s injuries by

claiming she hit her head after he dropped the swing while she was in it, and

that he may have hugged her too tightly. See id. at 308, 317-318. However,

Dr. Ross testified that neither of these purported incidents would have caused

the injuries that led to her death. See id. at 408-409, 412. Accordingly, we

                                     -9-
J-S16003-19



agree with the trial court’s conclusion that evidence was sufficient for the jury

to conclude Kohr acted with the malice required to convict him of third-degree

murder.

      In order to convict a person of EWOC, the Commonwealth must prove

the defendant “knowingly endanger[ed] the welfare of the child by violating a

duty of care, protection or support.” 18 Pa.C.S. § 4304(a)(1). Although the

offense is generally graded as a first-degree misdemeanor, it may be

increased to a third-degree felony if the jury finds “there is a course of conduct

of endangering the welfare of a child[.]” 18 Pa.C.S. § 4304(b) (2006, Nov.

29, P.L. 1581, No. 179, § 1).

      Kohr’s challenge to his EWOC conviction is two-fold. First, he argues

the evidence did not demonstrate the elements of the crime. Kohr contends

the Commonwealth tried to prove he acted knowingly when he failed to give

Desirae Pedialyte as he was instructed to do. However, he insists this only

demonstrated poor judgment, and was not a factor in Desirae’s death. See

Kohr’s Brief at 32-33. Kohr also maintains the Commonwealth failed to prove

he was aware “the child was in circumstances that threatened the child’s

physical and psychological welfare.” Id. at 33. He states that although the

medical testimony revealed Desirae had blood clots surrounding her brain,

there was no evidence he was aware of her condition. In fact, Kohr believed

Desirae had a 24-hour bug. See id. Furthermore, Kohr emphasizes he took

“affirmative, reasonable steps to protect Desirae” by calling 911 and seeking

help from the child’s grandfather.      Id. at 35.    Second, Kohr argues the

                                     - 10 -
J-S16003-19



Commonwealth failed to prove he engaged in a “course of conduct … that

caused the death of this child.” Id. Although Dr. Ross observed blood clots

from prior bleeds in the child’s brain, Kohr maintains there was no evidence

the injuries resulted from his conduct, especially because he did not live with

the child for the first four months of her life. See id. at 35-36.

      In concluding the evidence was sufficient to convict Kohr of EWOC, by

engaging in a course of conduct, the trial court opined:

             At trial, Dr. Ross testified that Desirae’s injuires were caused
      by multiple acts over the course of up to eight days, suggesting
      that she suffered extreme violence on multiple occasions prior to
      her death. There was also testimony that a significant portion of
      the time prior to Desirae’s death was spent in the company of
      [Kohr], and that the fatal action occurred while she was solely in
      his care. Finally, there was evidence suggesting that [Kohr] failed
      to follow the doctor’s orders regarding Desirae’s care. The jury
      was specifically instructed on the difference between Endangering
      the Welfare of Children and Endangering the Welfare of Children-
      Course of Conduct. Given the credible evidence provided by Dr.
      Ross regarding Desirae’s repeated, traumatic injuries, the
      evidence was more than sufficient to support the jury’s finding
      that [Kohr] Endangered the Welfare of Desirae through a Course
      of Conduct.

Trial Court Opinion, 9/4/2018, at 8.

      We agree with the trial court’s assessment that the evidence was

sufficient to support the jury’s verdict. Preliminarily, we note Kohr improperly

focuses his argument on his self-described “poor judgment” in failing to give

Desirae Pedialyte, as instructed by the doctor.        However, he ignores the

testimony of Dr. Ross that Desirae died very shortly after being asphyxiated.

See   N.T.,   10/30/2017-11/3/2017,       at    384   (opining   “[t]he   traumatic



                                       - 11 -
J-S16003-19



asphyxiation would be going on minutes before the child died”). As it was

undisputed that Desirae was in Kohr’s sole care from 11:00 p.m. on May 13

until 4:00 p.m. on May 14, the evidence clearly supported the jury’s

determination that Kohr “knowingly endangered the welfare” of his child. 18

Pa.C.S. § 4304(a)(1).

      Moreover, with regard to the course of conduct element, Dr. Ross

testified that “[m]ultiple events” caused both the traumatic brain injury and

traumatic asphyxiation.   N.T., 10/30/2017-11/3/2017, at 385.       The doctor

further explained that either event would have resulted in Desirae’s death,

and that “[t]he brain stuff” had been going on “zero to eight days, up to eight

days” before her death, while the asphyxiation occurred just minutes before

her death. Id. at 384. We acknowledge the doctor was unable to specify the

exact date of the brain injury.    However, after first denying Desirae was

involved in any accident or fall, Kohr later “admitted” that he “dropped

[Desirae] in the swing, and she hit her head, and that’s what caused her to

stop breathing, to become unresponsive.” Id. at 298-299. The jury could

have considered Kohr’s constradictory statements to be evidence of his guilt.

      Furthermore, Desirae’s autopsy revealed she was dehydrated. Dr. Ross

testified the child’s stomach contained “no formula, Pedialyte, fluids, white

stuff, nothing, pink stuff, green stuff, nothing.”    Id. at 357.    While he

acknowledged the dehydration did not cause Desirae’s death, the doctor

stated it “didn’t help things.” Id. at 413. As noted supra, Desirae was in

Kohr’s sole care for the 17 hours prior to her death. Although he knew she

                                    - 12 -
J-S16003-19



had been ill, Kohr failed to give her Pedialyte and Tylenol as instructed by her

pediatrician. See id. at 137-138 (Kirsch testifying that she explicitly told Kohr

about the doctor’s instructions, she purchased Tylenol and Pedialyte, and Kohr

told her “he would take care of it.”); 65-66 (chief deputy coroner observed

unopened bottles of Tylenol and Pedialyte at Kohr’s home). Therefore, Kohr’s

failure to feed and care for his sick child, coupled with the traumatic

asphyxiation injury she suffered minutes before her death, was sufficient

for the jury to conclude Kohr engaged in “multiple endangering acts” which

violated a duty of care to his six-month old daughter.7 Commonwealth v.

Kelly, 102 A.3d 1025, 1031 (Pa. Super. 2014).

       Lastly, Kohr maintains the jury’s verdict of simple assault was not

supported by the evidence. Pursuant to Section 2701 of the Crimes Code, a

person is guilty of simple assault if he, inter alia, “attempts to cause or

____________________________________________


7 We note a panel of this Court explained the “course of conduct” element as
follows:

       [I]t is designed to punish a parent who over days, weeks, or
       months, abuses his children, such as repeatedly beating them or
       depriving them of food. The statute was clearly not designed for
       an event that occurs within minutes, or, perhaps in a given case,
       even hours.

Commonwealth v. Popow, 844 A.2d 13, 17 (Pa. Super. 2004). While the
Popow Court implied that multiple days of abuse was required to find a course
of conduct, we do not read the statute as narrowly. Furthermore, although
the jury charge in the present case was not transcribed, we note the Standard
Suggested Jury Instructions for EWOC-course of conduct charges the jury that
“[a] course of conduct means a pattern of actions composed of more than one
act over a period of time, however, short, evidencing a continuity of
conduct[.]” Pa.S.S.J.I. (Crim.) 15.4304B.

                                          - 13 -
J-S16003-19



intentionally, knowingly or recklessly causes bodily injury to another[.]” 18

Pa.C.S. § 2701(a)(1). Bodily injury is defined as “[i]mpairment of physical

condition or substantial pain.” 18 Pa.C.S. § 2301.

         With regard to his simple assault conviction, Kohr concisely states,

“[t]he Commonwealth failed to prove [he] ever harmed Desirae in any way

whatsoever.” Kohr’s Brief at 37. He insists the evidence merely established

that he “may have hurt Desirae through an accident involving the child swing.”

Id. This brief argument completely ignores Dr. Ross’ testimony that Desirae

was asphyxiated when at least five pounds of pressure was applied to her

chest, compressing it down to her liver and lungs, for at least five minutes,

during a time when she was in the sole care of Kohr. See N.T., 10/30/2017-

11/3/2017, at 355, 364, 378. Accordingly, we find his sufficiency argument

fails.

         Next, Kohr challenges the discretionary aspects of his sentence. Such

a claim is not appealable as of right, but “must be considered a petition for

permission to appeal.” Commonwealth v. Best, 120 A.3d 329, 348 (Pa.

Super. 2015) (quotation omitted).       To reach the merits of a discretionary

issue, this Court must determine:

         (1) whether the appeal is timely; (2) whether Appellant preserved
         [the] issue; (3) whether Appellant’s brief includes a concise
         statement of the reasons relied upon for allowance of appeal with
         respect to the discretionary aspects of sentence; and (4) whether
         the concise statement raises a substantial question that the
         sentence is appropriate under the sentencing code.




                                      - 14 -
J-S16003-19


Commonwealth v. Edwards, 71 A.3d 323, 329-330 (Pa. Super. 2013)

(citation omitted), appeal denied, 81 A.3d 75 (Pa. 2013).

      Kohr complied with the procedural requirements for this appeal by filing

a timely post-sentence motion for modification of sentence, and subsequent

notice of appeal, and by including in his appellate brief a statement of reasons

relied upon for appeal pursuant to Commonwealth v. Tuladziecki, 522 A.2d
17 (Pa. 1987), and Pa.R.A.P. 2119(f). Therefore, we must determine whether

he has raised a substantial question justifying our review.

      Here, Kohr presents three challenges to his sentence. First, he argues

the sentence imposed for third-degree murder was excessive because the

court failed to consider mitigating circumstances, such as the effort he took

to help Desirae, his cooperation with police, and the lack of physical evidence.

Second, Kohr contends the court abused its discretion in imposing a

consecutive sentence for EWOC, which he claims was “unquestionably unduly

harsh considering that the Commonwealth failed to prove Mr. Kohr engaged

in any course of conduct that caused harm to his child.” Kohr’s Brief at 27.

In his last argument, Kohr maintains his sentence for simple assault was

excessive because of the lack of physical evidence.

      A substantial question exists when an appellant sets forth “a colorable

argument that the sentence imposed is either inconsistent with a specific

provision of the Sentencing Code or is contrary to the fundamental norms

underlying the sentencing process.” Commonwealth v. Ventura, 975 A.2d


                                     - 15 -
J-S16003-19


1128, 1133 (Pa. Super. 2009), appeal denied, 987 A.2d 161 (Pa. 2009)

(citation omitted).   This Court has held that “an excessiveness claim in

conjunction with an assertion that the court did not adequately consider a

mitigating factor may present a substantial question.” Commonwealth v.

Zeigler, 112 A.3d 656, 662 (Pa. Super. 2015). Further, the imposition of

consecutive rather than concurrent sentences may present a substantial

question when a defendant argues the aggregate sentence is “unduly harsh,

considering the nature of the crimes and the length of imprisonment.”

Commonwealth v. Swope, 125 A.3d 333, 338 (Pa. Super. 2015) (quotation

omitted). Therefore, Kohr has raised a substantial question with regard to his

sentence for third-degree murder and EWOC. However, his challenge to his

simple assault sentence does not pose a substantial question implicating the

Sentencing Code or sentencing norms; rather, his argument reads like his

sufficiency of the evidence claim.    Accordingly, we will not review Kohr’s

challenge to his simple assault sentence.

      Preliminarily, we emphasize “[s]entencing is a matter vested in the

sound discretion of the sentencing judge, and a sentence will not be disturbed

on appeal absent a manifest abuse of discretion.”        Commonwealth v.

Bullock, 170 A.3d 1109, 1123 (Pa. Super. 2017) (citation omitted), appeal

denied, 184 A.3d 944 (Pa. 2018). Moreover,

      [w]here the sentencing court had the benefit of a presentence
      investigation report (“PSI”), we can assume the sentencing court
      “was aware of relevant information regarding the defendant’s
      character and weighed those considerations along with mitigating

                                     - 16 -
J-S16003-19


      statutory factors.” Further, where a sentence is within the
      standard range of the guidelines, Pennsylvania law views the
      sentence as appropriate under the Sentencing Code.

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (internal

citations omitted).   Indeed, this Court should vacate a sentence imposed

within the standard guidelines range only if we find “the case involves

circumstances where the application of the guidelines would be clearly

unreasonable.” 42 Pa.C.S. § 9781(c)(2).

      Here, the trial court explicitly stated it relied upon the presentence

investigation report in imposing Kohr’s sentence. See N.T., 1/23/2018, at 22.

In addition, all of Kohr’s sentences were imposed within the standard range

of the sentencing guidelines.    See N.T., 1/23/2018, at 23; Pre-Sentence

Investigation, 1/17/2018, at unnumbered 1-2.       Accordingly, the sentence

imposed by the trial court is presumptively reasonable.

      To the extent Kohr contends the trial court ignored mitigating factors -

such as the steps he took to help Desirae, his cooperation with police, and the

lack of physical evidence - we find that he mischaracterizes the evidence.

Kirsch testified that when she called to check on Desirae, Kohr told her he

thought the baby was not breathing. See N.T., 10/30/2017-11/3/2017, at

153-154.   It was at that time that Kirsch told him to call 911.      See id.

Moreover, while Kohr insists he cooperated with police, he ignores the fact

that he appeared to tamper with the evidence by attempting to open the

unopened bottle of Pedialyte, and removing the trach tube from Desirae’s

mouth, when he had been instructed not to do so by the hospital staff. See


                                    - 17 -
J-S16003-19



id. at 56-58, 66-67,. Furthermore, Kohr did not reveal the child’s alleged fall

in the swing, or try to explain the asphyxiation, until after he was confronted

with the autopsy results. See id. at 298-300, 317-318. We find no basis to

conclude the court’s sentence was unreasonable.

      With regard to the court’s imposition of a consecutive sentence for

EWOC, it is well settled that a trial court has the discretion to determine if

multiple   sentences   should   run   concurrently   or   consecutively.   See

Commonwealth v. Hill, 66 A.3d 365, 370 (Pa. Super. 2013). “Although this

Court has previously invalidated lengthy term-of-years sentences that trial

courts have run consecutively, most involved property crimes[, and v]ery few

have involved violent offenses.” Commonwealth v. Foust, 180 A.3d 416,

441 (Pa. Super. 2018), citing Commonwealth v. Dodge, 957 A.2d 1198 (Pa.

Super. 2008), appeal denied, 980 A.2d 606 (Pa. 2009).

      In the present case, the trial court opined it imposed consecutive

sentences “in order to hold the defendant accountable for the multiple acts of

harm which he committed against his daughter.”             Trial Court Opinion,

7/5/2018, at 11, quoting N.T., 1/23/2018, at 23.          Considering the jury

specifically found Kohr guilty of engaging in a course of conduct, we conclude

the court’s imposition of consecutive sentences was not an abuse of discretion.

Therefore, Kohr’s sentencing claims entitle him to no relief.

      Judgment of sentence affirmed.




                                      - 18 -
J-S16003-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/14/2019




                          - 19 -